Citation Nr: 0208169	
Decision Date: 07/19/02    Archive Date: 07/29/02	

DOCKET NO.  96-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

The veteran was initially service connected for hypertension 
with a noncompensable evaluation in November 1978.  In May 
1995, he filed a claim for an increased evaluation.  In March 
1996, the RO granted an increased evaluation to 10 percent, 
effective from the date of the veteran's claim for increase 
in May 1995.  The veteran disagreed with the assigned 
evaluation.  

In July 1997, the Board remanded this issue to the RO because 
the veteran had provided testimony on the issue at a hearing 
at the RO in September 1996, but a transcript had not been 
produced because of mechanical failure and the veteran had 
not been notified.  The RO subsequently notified the veteran 
of this fact and offered him another hearing, and the veteran 
declined another hearing.  

In March 2001, the Board again remanded this issue because 
the RO had failed to consider a change in the scheduler 
rating criteria for hypertension, which had become effective 
in January 1998, and also for initial consideration of the 
newly adopted Veterans' Claims Assistance Act of 2000 (VCAA).  
The RO subsequently specifically notified the veteran of the 
evidence necessary to support his claim in correspondence 
posted in August 2001.  The veteran was provided another VA 
examination in July 2001.  The RO reconsidered the claim in 
accordance with the old and new scheduler rating criteria for 
evaluation of hypertension in a Supplemental Statement of the 
Case in March 2002.  The assigned 10 percent evaluation was 
confirmed and continued.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the veteran's appeal has been requested or 
obtained.

2.  The veteran's hypertension is manifested by diastolic 
pressure predominantly 100 or more which requires continuous 
medication for control; the evidence does not show that the 
veteran's hypertension is manifested by diastolic pressure 
110 or more with or without definite symptoms or systolic 
pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent, 
before or after the change in scheduler criteria made 
effective in January 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 
7101 (1997); 38 C.F.R. § 4.104, Diagnostic Code  7101 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  During the pendency of this appeal, the 
Veterans' Claims Assistance Act of 2000 (VCAA) and 
regulations implementing that act became effective.  This 
liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
The VCAA provides that VA will make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  The Board remanded this issue to the RO for initial 
consideration of VCAA in March 2001.  A review of the claims 
folder reveals that the RO has clearly informed the veteran 
of the evidence necessary to substantiate his pending claim 
and has offered to assist the veteran in collecting any 
evidence he may identify.  All known available evidence has 
been collected for review and the veteran has been provided 
examinations that are adequate for rating purposes.  There is 
no indication of any additional relevant evidence that has 
not been obtained.  The RO considered all of the relevant 
evidence and applicable law and regulations.  All development 
necessary under VCAA has been completed.

Facts:  In November 1978, several months after the veteran 
was separated from service, the RO granted service connection 
for hypertension as this disability had been noted on the 
veteran's separation physical examination.  A noncompensable 
evaluation was assigned, the veteran was notified, and he did 
not appeal.  Years later in May 1995, the veteran filed a 
claim for an increased evaluation for hypertension.  

In March 1995, the veteran was seen at a private emergency 
room with complaints of headache and right eye pain.  He 
stated that he did not take medication.  Blood pressure was 
178/99.  A CT scan of the brain was normal without 
abnormality and the veteran was provided medication to 
control hypertension. 

In February 1996, the veteran was provided a VA examination.  
He recounted his recent treatment at an emergency room and 
the fact that he had been provided medication which he 
explained helped his hypertension symptoms.  Blood pressure 
was 160/100 and heart and lungs were normal.  The heart was 
not enlarged, rhythm was regular, and there were no murmurs. 

While a transcript of the veteran's personal hearing at the 
RO in September 1996 is unavailable, an October 1996 
Supplemental Statement of the Case records that the veteran 
testified that he continued to take daily medication for 
control of high blood pressure.  He reported that when he 
last checked his blood pressure it was 140/98 and that the 
diastolic pressures usually stayed in the range of 98 to 100.  
He also indicated his own belief that he had other problems 
attributable to high blood pressure including kidney 
problems, headaches, dizzy spells and right eye problems.  He 
had been provided a CT scan due to headaches and dizziness, 
and this test was negative.  It was also noted that private 
medical records revealed blood pressure readings of 136/84 
and 126/84 in February 1996.  In August 1996, blood pressure 
readings were 116/92 and 140/100.

In March 1998, the veteran was provided another VA 
examination.  Physical examination revealed blood pressure to 
be 150/104, 140/104, and 144/104.  When questioned, the 
veteran reported that he was not taking his blood pressure 
medication at the present time because another physician had 
taken him off such medicine since he had been given a 
prescription for Symax for abdominal cramps.  The VA 
physician wrote that he checked with the VA pharmacy, and the 
pharmacist stated that he did not understand why the veteran 
would not be able to take medication for the hypertension in 
addition to his Symax medication.  The VA physician advised 
the veteran to check back with his private physician to 
inform him that his blood pressure was not adequately 
controlled without medication. 

In October 2000, the veteran visited a VA emergency room for 
chest pain unrelated to activity.  He was noted to have a 
history of hypertension and smoking.  He also reported being 
off his medication for hypertension.  Blood pressures were 
157/95 and 121/87.  There was no cardiomegaly or infiltrate.  
The assessment was nonspecific chest pain with hypertension, 
and "off meds."  He was restarted on hypertension medication.  

In May 2001, the veteran was seen as an outpatient.  He 
stated that he had been out of medication for three months.  
Blood pressure was 150/105.  He was in no acute distress, the 
chest was clear, and the heart had regular rate and rhythm.  
He was given medication and told to report back when he 
needed more medication and was to return to the clinic in 
four to 6 six weeks if he had any problem.

In July 2001, the veteran was provided another VA 
examination.  At this time, the veteran reported that with 
medication, his blood pressure was occasionally high. Blood 
pressure was 140/90 in both arms.  Pulse was 72 and regular.  
The heart had regular rhythm and there was no murmur or 
cardiac enlargement.  

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes identify various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates he criteria 
required for that rating, otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Where entitlement to compensation has already been 
established and an increase is at issue, the present level of 
disability is of primary concern.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7001, Note (1).  

The scheduler criteria for evaluation of hypertension prior 
to January 12, 1998, provided that a 10 percent evaluation 
was warranted for diastolic pressure predominantly 100 or 
more, and when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 
10 percent was also to be assigned.  A 20 percent evaluation 
required diastolic pressure predominantly 110 or more with 
definite symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Effective on January 12, 1998, a 10 percent evaluation is 
warranted for hypertension with diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a minimum evaluation of 10 percent is to be 
provided an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation requires diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

Analysis:  A clear preponderance of the evidence of record is 
against the claim for a rating in excess of 10 percent for 
the veteran's hypertension, under the scheduler criteria in 
effect prior to and after January 1998.  The relevant 
evidence on file demonstrates diastolic pressures of 100 or 
more and that it is necessary for the veteran to maintain 
continuous hypertension medication to control hypertension.  
However, there is no medical evidence to show that the 
veteran's hypertension is manifested by diastolic pressure 
predominantly 110 or more with or without definite symptoms 
or systolic pressure predominantly 200 or more.

As noted in the clinical evidence above, the veteran's 
diastolic blood pressure has most often been read to be in 
the nineties and has, on occasion, been at or above 100, but 
no diastolic blood pressure reading of 110 or higher or 
systolic pressure predominantly 200 or more is apparent.  
Additionally, it is noteworthy that the occasions of the 
veteran's highest blood pressure readings have each been when 
he has not been taking prescribed medication for 
hypertension.  While the veteran was diagnosed with 
hypertension during service and yet was apparently not in 
need of medication for control during that time and for years 
thereafter, at some point, continuous medication obviously 
became necessary for proper control of the veteran's 
hypertension.  Both of the veteran's historical records of 
treatment at an emergency room occurred when the veteran was 
not taking hypertension medication, and the veteran was also 
apparently off his medication at the time of his March 1998 
VA examination when blood pressure was recorded as 144/104.  
In any event, as noted above, even without medication, his 
diastolic and systolic readings were not predominantly over 
110 and 200, respectively.  Moreover, during the most recent 
July 2001 VA examination, the veteran's blood pressure was 
140/90 in both arms at a time when he was taking prescribed 
medication for hypertension. 

It is noteworthy that there is no single diastolic blood 
pressure reading on file at or above 110, whether or not the 
veteran was then shown to be taking prescribed hypertension 
medication.  Additionally, the only significant symptoms 
identified from hypertension, including headache, right eye 
pain, and/or dizziness, are only clinically documented to 
have occurred when the veteran has failed to take prescribed 
medication.  With prescribed medication, no such symptoms are 
clinically demonstrated at any time.  Finally, in 
consideration of the more recently adopted criteria from 
January 1998, no clinical evidence on file reveals the 
criteria necessary for the next higher 20 percent evaluation 
of a systolic pressure predominantly of 200 or more.  
Collectively, no clinical evidence on file demonstrates or 
closely approximates the criteria for the next higher 
20 percent evaluation under either set of criteria applicable 
prior to and after January 1998.  

In its most recent March 2002 Supplemental Statement of the 
Case, the RO also considered whether the veteran might be 
entitled to an extrascheduler evaluation for hypertension.  
38 C.F.R. § 3.321(b)(1) (2001) provides that in addition to 
regular scheduler criteria, in exceptional cases, where the 
scheduler evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extrascheduler evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing requirement for 
an extrascheduler increased evaluation is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards.  

The Board concurs with the RO's finding that a referral to 
the authorized VA officers for consideration of an 
extrascheduler evaluation is not warranted.  There is a 
complete absence of evidence in this case that hypertension 
interferes with the veteran's long-term employment as a bus 
driver in any significant way or that hypertension results in 
frequent periods of hospitalization.  To the contrary, the 
evidence reveals that so long as the veteran maintains his 
prescribed anti-hypertension medication, there is no 
significant impairment or interference with his employment. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

